 



Exhibit 10.16

SUMMARY SHEET OF DIRECTOR FEES AND OFFICER COMPENSATION

I. Director Compensation

     As compensation for their service as directors of Halifax Corporation (the
“Company”), each non-employee member of the Board of Directors (the “Board”)
receives a $1,000 annual fee. Payment of the annual fee is made at the annual
meeting. Additionally, each non-employee member of the Board receives $2,000 for
each regular Board meeting attended in person, $1,000 for each regular Board
meeting attended telephonically and $1,000 for each special Board meeting.
Directors do not receive any compensation for attendance of meetings of the
committees of the Board. Non-employee directors are reimburse for reasonable
expenses incurred in connection with attending meetings of the Board and
committees of the Board.

     In addition, under the Non-employee Directors Stock Option Plan, each
non-employee member was granted options to purchase 5,000 shares of the
Company’s common stock on the first of the month following the date of the
annual meeting of shareholders on which the director was initially elected and
was granted options to purchase up to 2,000 shares of common stock on each
annual re-election by the shareholders as a director of the Company. Such
options were granted at an exercise price equal to or greater than the fair
market value of the common stock on the date of grant. No further options may be
granted under the Non-employee Directors Stock Option Plan.

II. Executive Compensation

Base Salaries

     The following table sets forth current base salaries of the Company’s CEO
and each of the executive officers who were named in the Summary Compensation
Table incorporated by reference into the Company’s annual report on Form 10-K
for the year ended March 31, 2004 and who are expected to be named in the
Summary Compensation Table in the Company’s incorporated by reference into the
annual report on Form 10-K for the year ended March 31, 2005 (the “Named
Executive Officers”).

          Name   Base Salary  
Charles L. McNew
  $ 240,000  
Hugh M. Foley
    145,000  
Joseph Sciacca
    160,000  
James L. Sherwood, IV*
    125,052  
Jonathan L. Scott
    171,538  



*   On June 30, 2005, Mr. Sherwood ceased to be employed by the Company.

Participation in Employee Benefit and Other Arrangements

     The Named Executive Officers are also eligible to:



  •   Participate in the 1994 Key Employee Stock Option Plan;     •  
Participate in an incentive compensation program for bonuses which are awarded
based on achievement of certain objectives set by the Board of Directors by the
executive officer and the Company;     •   Participate in certain group life,
health, medical and other non-cash benefits generally available to all salaried
employees.

